THE STATE BAR
OF CALIFORNIA

180 HOWARD STREET, SAN FRANCISCO, CALIFORNIA 94105-1617 TELEPHONE: 888-800-3400

 

 

CERTIFICATE OF STANDING

March 18, 2019

TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, PHILLIP K.
WANG, #186712 was admitted to the practice of law in this state by the
Supreme Court of California on December 11, 1996; and has been since that
date, and is at date hereof, an ACTIVE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court of the State of California.

THE STATE BAR OF CALIFORNIA

Dina DiLoreto
Custodian of Records
